Case 1:17-cr-00220-GBD Document 179 Filed 05/05/20 Page 1 of 2

Bee ee

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

 

Plaintiff,
-against- : ORDER
DELROY WALKER, 17 Crim. 220-2 (GBD)
Defendant.

GEORGE B. DANIELS, United States District Judge:

Defendant moves for a modification of his sentence pursuant to
18 U.S.C. § 3582(c)(1)(A)(i). Defendant is currently serving a sentence of five years, after
pleading guilty to his involvement in a conspiracy to commit a drug robbery that caused the
murder of a 22-year-old man. To succeed on his motion, Defendant must demonstrate
“extraordinary and compelling reasons” warranting such a modification. To prove that a medical
condition is “extraordinary and compelling,” the Defendant must demonstrate that he or she (1) “is
suffering from a terminal illness (i.e., a serious and advanced illness with an end of life trajectory)”

99 66

or (2) is “suffering from a serious physical or medical condition,” “suffering from a serious
functional or cognitive impairment,” or is “experiencing deteriorating physical or mental health
because of the aging process” that “substantially diminishes the ability of the defendant to provide
selfcare within the environment of a correctional facility from which he or she is not expected to
recover.” See U.S.S.G. § 1B1.13(1)(A).

Defendant alleges that he suffers from high blood pressure, high cholesterol,
gastrointestinal complications, dental issues, and skin disorders. Defendant has not demonstrated

that he is entitled to modification of his sentence. Therefore, Defendant’s request for a reduction

in his sentence and immediate release to home confinement is DENIED.

 

 
Case 1:17-cr-00220-GBD Document 179 Filed 05/05/20 Page 2 of 2

Dated: May 1, 2020
New York, New York

SO ORDERED.

Quray, B Dory’
RE

. DANIELS
nited States District Judge

 

 
